DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. Applicants argue that Liu’s conductive layer 486 could not reasonably be interpreted to “second wiring portion having a continuous planar upper surface”.  The Examiner disagrees. 
Liu’s [0073], discloses that 486 is a conductive layer, including conductive traces and contact pads, and antenna 486A. This arrangement of parts is interpreted to be a wiring layer because a wiring layer includes conductive traces and contact pads. The Liu’s antenna 486A includes a continuous planar upper surface, upper surface of 486A.  Further, claim 1 merely recites “second wiring portion having a continuous planar upper surface”.  486 is a portion and does have a continuous planar upper surface.  As such, the recited features are properly read on the features of Liu, and the well-made rejection is hereby maintained and made FINAL.  
 

 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 8,11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2017/0033062 hereinafter Liu) in view of Yoo et al (US 2013/0009320 hereinafter Yoo) as evidenced by Kikuchi (U.S. Patent Application No. 2005/0088833). 

With respect to claim 1, Liu (Fig. 7) teaches a substrate having an electronic component, comprising:

a frame (172) having a through hole; (Fig. 7, [0042] the frame (172) has a through hole, where semiconductor chip (124) is located)

the electronic component (124) disposed in the through hole; (Fig. 7, [0045] the electronic component (124) is disposed in the through hole of the frame (172))

a first wiring portion (482, 482) formed on a surface of the frame (172) and the electronic component (124), comprising a first insulating layer (480) and a wiring layer (482); (Fig. 7, [0072-0074] the first wiring is formed on the surface of the frame and electronic component)




a second wiring portion (486A) having a continuous planar upper surface (top surface of 486A, top surface)formed on the first layer (484), and the second wiring portion (486A) comprising an antenna layer (486A), (Fig. 7, [0072-0073] second wiring (486A) comprises an antenna layer (486A))

Liu fails to explicitly disclose wherein the first layer has a thickness greater than that of the first wiring portion.

Yoo (Fig. 2), in a related art application, teaches wherein a thickness of the first layer (31) is greater than a thickness of the first wiring portion (36). (See Annotated Fig. 2 below, [0051-0057])


    PNG
    media_image1.png
    369
    631
    media_image1.png
    Greyscale

 Kikuchi discloses: 
see for example Fig. 1(a), layers of 14 being larger than another layer of 14 over an adjacent layer of wiring including wiring 15/17 and insulator (one layer of 14).  See [0032].  That is, it would have been an obvious matter or design choice. See [0177]. As shown throughout the figures, the thickness of each insulator layer 14 is selected to cover the lower wiring layer including 24, 15, and 17.  See all of the Figures. Thus, it would have been obvious to one having ordinary skill in the art as a matter of design choice to vary the thickness of the insulators over the lower wiring layers for the obvious benefit obtaining a device with desired electrical properties or fitting the device to a desired application. 	




It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the first layer of Liu on the surface of the frame and the electronic component to be thicker than the first wiring portion as taught by Yoo, for Yoo teaches this is a well-known method for forming a redistribution structure in the semiconductor art that can be readily applied to the device of Liu. ([0051 -0057]) See alsoMPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.


With respect to claim 2, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the antenna layer (40) comprises a plurality of layers. ([0056] the antenna is formed of a plurality of radiators formed on several layers of the device and a plurality of insulating layers formed between the radiators)

With respect to claim 3, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the first layer (484) comprises a via connecting a pattern layer of the first wiring portion (482) and the antenna layer (486A) of the second wiring portion. (Fig. 7, [0072-0074] the first layer (484) comprises a via portion extending from the antenna layer (486A) of the second wiring to the first wiring (482))



With respect to claim 8, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches The substrate having an electronic component of claim 1, wherein a via (174) is formed in the frame (172) to provide external electrical connection. (Fig. 7 [0072] a via (174) is formed in the frame (172) to provide external connection conductive bumps (206))

With respect to claim 11, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, further comprising: the insulating

 

layer (480) formed on another surface of the frame (172) and the electronic component (124). ([0073] a second insulating layer (480) is formed on the surfaces of the frame and electronic component that the first wiring is not formed on; alternatively an insulating layer (460) is formed on another surface of the frame and electronic component, 484 and 488 are also formed on the frame.  The features are regarded as being formed on each other. )



With respect to claim 13, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 12, wherein the electrode pad (462A) is connected to the electronic component (124) through a via member (174). (Fig. 7, [0072-0073] the electrode pad (462A) is connected to the electronic component (124) through the via member (174))

With respect to claim 14, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the antenna layer (40) has any one or any combination of a spiral shape, a circular shape, an elliptical shape, a quadrangular spiral shape, a quadrangular shape, an elliptical spiral shape, a hexagonal shape, a hexagonal spiral shape, and a polygonal shape. ([0055] the antenna layer can be a line, polygonal, circular, or other shape)

With respect to claim 15, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein a thickness of the first layer (31) is greater than a thickness of the first wiring portion (36). (Fig. 2, [0051 ])

 

With respect to claim 16, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 2, wherein a size of at least one layer of the plurality of layers is different from sizes of remaining layers of the plurality of layers. (Yoo Fig. 2 [0056] the plurality of radiator layers (40) of the antenna layer are thinner than the insulating layers (30) of the antenna layer formed between the radiators)


With respect to claim 17, Liu (Fig. 7) teaches a substrate having an electronic component, comprising:

a frame (172) having a through hole; (Fig. 7, [0042] the frame (172) has a through hole, where semiconductor chip (124) is located)

the electronic component (124) disposed in the through hole; (Fig. 7, [0045] the electronic component (124) is disposed in the through hole of the frame (172))

a first wiring portion (480, 482) formed of a single layer formed on a surface of the frame (172) and the electronic component (124), comprising a first insulating layer (480) and a wiring layer (482); (Fig. 7, [0072-0074] the first wiring is formed on the surface of the frame and electronic component, and is formed of a single layer)



a second wiring portion (486A) having a continuous planar upper surface(top surface of 486A, top surface) formed on the first layer (484), and second wiring portion (486) comprising an antenna layer (486A); (Fig. 7, [0072-0073] second wiring (486) comprises an antenna layer (486A))

 

A second  insulating layer (480) formed on another surface of the frame (172) and the electronic component (124); ([0073] an insulating layer (480) is formed on surfaces of the frame and electronic component that the first wiring is not formed on; alternatively an insulating layer (460) is formed on another surface of the frame and electronic component) and

a via member (174) connecting an electrode pad (462A) formed in the second insulating layer (460) to the electronic component (124), (Fig. 7, [0072-0073] the electrode pad (462A) is connected to the electronic component (124) through the via member (174)) Liu fails to explicitly disclose wherein the first layer has a thickness greater than that of the first wiring portion.


Kikuchi discloses: 
see for example Fig. 1(a), layers of 14 being larger than another layer of 14 over an adjacent layer of wiring including wiring 15/17 and insulator (one layer of 14).  See [0032].  That is, it would have been an obvious matter or design choice. See [0177]. As shown throughout the figures, the thickness of each insulator layer 14 is selected to cover the lower wiring layer including 24, 15, and 17.  See all of the Figures. Thus, it would have been obvious to one having ordinary skill in the art as a matter of design choice to vary the thickness of the insulators over the lower wiring layers for the obvious benefit obtaining a device with desired electrical properties or fitting the device to a desired application. 	

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the first layer of Liu to be thicker than the first wiring portion as taught by Yoo, for Yoo teaches this is a well-known method for forming a redistribution structure in the semiconductor art that can be readily applied to the device of Liu. ([0051]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.

With respect to claim 19, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the first layer (484) is formed of a 

 

second wiring portion (486) is a conductive material. These are similar layers to the insulating/passivation layers in [0051] and the conductive layers of [0048])

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo as evidenced by Kikuchi (U.S. Patent Application No. 2005/0088833) further in view of Kubota et al (US 2014/0210082 hereinafter Kubota).

With respect to claim 4, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, herein the electronic component can comprise devices for RF signal processing and other circuitry disposed in the through hole, but fails to explicitly disclose wherein the electronic component comprises an RF 1C chip disposed in a central portion of the through hole, and a passive device is disposed around the RF 1C chip.

Kubota (Fig. 1 A), in a related art application, teaches an electronic component (71) wherein the electronic component comprises an RF 1C disposed in a central portion of the device, and a passive device (72) disposed around the RF 1C chip (71). ([0034])



results

 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo as evidenced by Kikuchi (U.S. Patent Application No. 2005/0088833) in view of Chiang et al (US 2017/0345731 hereinafter Chiang).

With respect to claim 6, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 5, but fails to teach wherein a connection electrode is provided in the molding layer, and configured to form an external electrical connection.

Chiang (Fig. 13), in a related art application, teaches an 1C (102) in a molding layer (108) wherein a connection electrode (105) is provided in the molding layer (108), and configured to form an external electrical connection. ([0014] the connection electrode 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the external electrical connection as taught by Chiang in the device of Liu in view of Yoo, as this is a well-known alternative structure in the art, wherein the 1C is formed recessed in the molding with respect to the surface containing the antenna, and can be easily applied to the device of Liu in view of Yoo with a reasonable expectation for success. See MPEP 2143 (A) Combining prior art elements according to known methods to yield predictable results

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo as evidenced by Kikuchi (U.S. Patent Application No. 2005/0088833) in view of Jeong et al (US 2016/0336296 hereinafter Jeong).

 

With respect to claim 7, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, but fails to teach wherein an inner surface of the frame is provided with a conductor layer.

Jeong (Fig. 5E), in a related art application, teaches wherein an inner surface of the frame (110) is provided with a conductor layer (111). ([0055])

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the frame of Liu in view of Yoo to have a conductor layer as taught by Jeong, for the conductor layer helps facilitate bonding of the frame to the insulating layers formed thereon. ([0055])

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo as evidenced by Kikuchi (U.S. Patent Application No. 2005/0088833) in view of Chen et al (US 2003/0133274 hereinafter Chen).

With respect to claim 9, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, wherein the first layer (480) is formed of an insulating or passivation layer, such as Si02, SiN, SiON, AIO, solder resist, or material having similar insulating and structural properties, but fails to explicitly disclose a film of a photo imageable dielectric (PID) material.

Chen (Fig. 6), in a related art application, teaches an embedded chip (400) with a first wiring and a first layer (320-2) formed thereon, wherein the layer comprises a photo-imageable dielectric material or similar insulating material. ([0024])

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the first layer of Liu in view of Yoo of a photo-imageable material as taught by Chen, as this is a well-known alternative material to the

 

dielectrics listed in Liu, and can be readily applied to the structure of Liu with reasonable expectation for success. ([0024]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo as evidenced by Kikuchi (U.S. Patent Application No. 2005/0088833) in view of Cho (US 2013/0249663 hereinafter Cho).

With respect to claim 10, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 1, but fails to teach wherein the antenna layer comprises a main antenna layer connected to the electronic component, and a dummy antenna layer disposed above the main antenna layer.

Cho (Figs. 5F), in a related art application, teaches wherein the antenna layer (106) comprises a bottom main antenna layer (43) and a dummy antenna layer (44) disposed above the main antenna layer (43). (Fig. 5F, [0053])

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the antenna layer of Liu in view of Yoo to have a 

With respect to claim 18, Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 17, but fails to teach wherein the antenna layer comprises a main antenna layer connected to the electronic component, and a dummy antenna layer disposed above the main antenna layer.

 

Cho (Figs. 5F), in a related art application, teaches wherein the antenna layer (106) comprises a bottom main antenna layer (43) and a dummy antenna layer (44) disposed above the main antenna layer (43). (Fig. 5F, [0053])

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the antenna layer of Liu in view of Yoo to have a main antenna layer and a dummy antenna layer as taught by Cho, for the use of the dummy antenna layer can improve the performance of the antenna. ([0056])

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yoo as evidenced by Kikuchi (U.S. Patent Application No. 2005/0088833) in view of Molzer et al (US 2015/0084194 hereinafter Molzer).




Liu (Fig. 7) teaches a substrate having an electronic component, comprising:

a frame (172) having a through hole; (Fig. 7, [0042] the frame (172) has a through hole, where semiconductor chip (124) is located)

the electronic component (124) disposed in the through hole; (Fig. 7, [0045] the electronic component (124) is disposed in the through hole of the frame (172))

a first wiring portion (480, 482) formed of a single layer formed on a surface of the frame (172) and the electronic component (124), comprising a first insulating layer (480) and a wiring layer (482); (Fig. 7, [0072-0074] the first wiring is formed on the surface of the frame and electronic component, and is formed of a single layer)

a first layer (484) formed on an outer surface of the first wiring portion (482) formed of a single layer; ([0073] a first layer is formed on the first wiring portion, and is formed of a single layer; see response to arguments)

a second wiring portion (486A) having a continuous planar upper surface (top surface of 486A, top surface)formed on the first layer (484), and second wiring portion (486) 

 

A second  insulating layer (480) formed on another surface of the frame (172) and the electronic component (124); ([0073] an insulating layer (480) is formed on surfaces of the frame and electronic component that the first wiring is not formed on; alternatively an insulating layer (460) is formed on another surface of the frame and electronic component) and

a via member (174) connecting an electrode pad (462A) formed in the second insulating layer (460) to the electronic component (124), (Fig. 7, [0072-0073] the electrode pad (462A) is connected to the electronic component (124) through the via member (174)) Liu fails to explicitly disclose wherein the first layer has a thickness greater than that of the first wiring portion.

Yoo (Fig. 2), in a related art application, teaches wherein a thickness of the first layer (31) is greater than a thickness of the first wiring portion (36). (Fig. 2, [0051 ])
Kikuchi discloses: 
see for example Fig. 1(a), layers of 14 being larger than another layer of 14 over an adjacent layer of wiring including wiring 15/17 and insulator (one layer of 14).  See [0032].  That is, it would have been an obvious matter or design choice. See [0177]. As 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to form the first layer of Liu to be thicker than the first wiring portion as taught by Yoo, for Yoo teaches this is a well-known method for forming a redistribution structure in the semiconductor art that can be readily applied to the device of Liu. ([0051]) See MPEP 2143 (B) Simple substitution of one known element for another to obtain predictable results.
Liu (Fig. 7) in view of Yoo (Fig. 2) teaches the substrate having an electronic component of claim 17, but fails to teach wherein the first layer excludes portions of the first wiring portion.

Molzer (Fig. 12), in a related art application, teaches an electronic component (122A) embedded in an encapsulant (123) wherein a first wiring portion (125) is formed on the surface of the encapsulant (123) with a first layer (126) formed on the first wiring portion, with an antenna (121) formed on the first layer (126), wherein the first layer is thicker than the first wiring portion, and wherein the first layer (126) excludes portions of the first wiring portion (125). (Fig. 12 [0056-0057])

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the first layer of Liu in view of Yoo to exclude portions of the first wiring as taught by Molzer, as this is a well-known configuration for forming an antenna connection to an electronic device, furthermore a dielectric that is

 

substantially free of the first wiring layer will provide better insulation between the device and the antenna, which should improve device functionality. ([0056-0057]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898